In re Lee, Robert; — Plaintiff(s); applying for supervisory and/or remedial writs; Parish of Franklin, 5th Judicial District Court, Div. “B”, No. 25,136; to the Court of Appeal, Second Circuit, No. 23323-KW.
Denied. Correction of relator’s sentence to reflect that it runs without parole eligibility does not support a presumption of vindictiveness under North Carolina v. Pearce, 395 U.S. 711, 89 S.Ct. 2072, 23 L.Ed.2d 656 (1969). The requirement of law that relator must serve his sentence without parole represents a “wholly logical, non-vindictive reason ...,’” negating any presumption of vindictiveness. State v. Lucas, 598 So.2d 338 (La.1992) [quoting Texas v. McCullough, 475 U.S. 134, 140, 106 S.Ct. 976, 980, 89 L.Ed.2d 104 (1986)].